EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Metzger on 02/14/2022.
The application has been amended as follows:  

Claim 1 (amended)
At line 6, after “the connection side” delete [and].


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: since the claims are the same as previously indicated allowable claims from patent application 15/896,362, now abandoned. Applicant has included “shear transfer structures embedded in the panel portion and securing the structural angles to the panel portion” into independent form which overcomes Streblow et al. in view of Johnson et al. (in the rejection of the abandoned case referenced above) since further including these shear structures secured to the structural angles would have required modifying a modifier reference. Such a modification would have lacked motivation and further would have required impermissible hindsight reconstruction. In addition, applicant has filed a terminal disclaimer for the prior granted patent US 8,074,414.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/OMAR F HIJAZ/Examiner, Art Unit 3635            


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635